PER CURIAM.
This is an appeal from a final judgment, following entry of a directed verdict on the issue of liability in favor of the plaintiffs against the defendants. We reverse and remand for new trial, concluding that it was error so to direct the verdict. As the matter must be retried based on the pleadings, including the theory — of persons acting in concert — propounded by the memorandum of law delivered by the plaintiffs on the first day of trial, we shall mention those matters which are likely to arise again. In our view it was error to grant the motion in limine, excluding from the jury’s consideration the circumstances of what occurred initially; and it would be further error, on retrial, to exclude evidence of the individual defendant’s intent throughout the entire episode. We find no other harmful error in the further points raised by appellants.
GLICKSTEIN, J., and WETHERING-TON, GERALD T., Associate Judge, concur.
DOWNEY, J., dissents with opinion.